Citation Nr: 1822786	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-29 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder.

2.  Entitlement to a compensable evaluation for allergic rhinitis.

3.  Entitlement to an evaluation in excess of 10 percent for thoracolumbar spine degenerative arthritis with strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 2002 to April 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.
 
In December 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims folder.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Gastrointestinal Disorder

The Veteran's service treatment records show that he had reported symptoms of a gastrointestinal condition.  In March 2000, he reported vomiting, and in June 2001, the Veteran complained of having an upset stomach.  In a June 2010 report, the Veteran was noted to have unexplained weight loss, and he later reported vomiting again.

In January 2011, the Veteran underwent a VA examination for a gastrointestinal condition.  The examiner found that the Veteran's symptoms were due to his diagnosis of lactose intolerance.

During the December 2017 hearing, the Veteran reported that he started having problems with heartburn and digestion around 2005 to 2006 during service and that he was prescribed Nexium for his symptoms.  He also indicated that he took ibuprofen to treat symptoms of his service-connected thoracolumbar spine condition, which also causes gastrointestinal distress.

In December 2017, the Veteran submitted a disability benefits questionnaire (DBQ) completed by his private physician regarding his gastrointestinal condition.  He was diagnosed with gastroesophageal reflux disease (GERD), and the examiner noted the Veteran's reported history.  However, the examiner did not provide a medical opinion regarding the etiology of the disorder.   

Given that the December 2017 DBQ did not address any nexus between the Veteran's current gastrointestinal disorder and his service, and the Veteran's testimony that his condition may be secondary to his service-connected thoracolumbar spine disability, the Board finds that a remand is necessary to address the nature and etiology of any gastrointestinal disorder that may be present.

Allergic Rhinitis

During the December 2017 hearing, the Veteran reported that he was currently receiving treatment for his allergic rhinitis from the VA West Los Angeles Medical Center.  A review of the record shows that those treatment records have not been associated with the claims file.  Accordingly, a remand is necessary to obtain such records.  After those records are obtained, the Veteran should also be afforded an updated VA examination that addresses the current manifestations and severity of his service-connected allergic rhinitis.
Thoracolumbar Spine

In December 2017, the Veteran submitted a DBQ with regard to his spine condition; however, in light of a decision issued by the United States Court of Appeals for Veterans Claims (Court), an additional examination is required.  In Correia v. McDonald, 28 Vet. App. 158, 169 (2016), the Court held that the final sentence of § 4.59 creates a requirement that the examination should record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing." Correia v. McDonald, 25 Vet. App. 158 (2016).  In this case, the VA examination reports did not include these findings.  In the private examination submitted, the examiner indicated that there were range of motion movements that were painful on active and passive motion and on weight-bearing and nonweight-bearing, but that these did not result in additional limitation of range of motion.  Regardless, range of motion testing was not recorded for such testing.

In addition, in Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the Court noted that the adequacy of a VA examination not conducted during a flare-up depends on whether the examiner was sufficiently informed of and conveyed any additional or increased symptoms and limitations experienced during a flare-up.  In this case, range of motion findings during a flare-up were absent.

For these reasons, an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected thoracolumbar spine disability.  The examiner should also determine whether it is possible to provide a retrospective medical opinion for the VA examinations conducted during the appeal period.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (when there is an absence of medical evidence during a certain period of time, a retroactive medical evaluation may be warranted).

Accordingly, the case is REMANDED for the following action:

1.   The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a gastrointestinal disorder, allergic rhinitis, and spine disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any VA medical records, including records from the West Los Angeles Medical Center.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any gastrointestinal disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

It should also be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current gastrointestinal disorder that manifested in service or is otherwise causally or etiologically related to his military service, to include any injury or symptomatology therein.

In rendering this opinion, the examiner should specifically consider the Veteran's history of gastrointestinal symptoms in service and his December 2017 hearing testimony during which he reported that his condition began in service.   

The examiner should also state whether it is at least as likely as not that a gastrointestinal condition was either caused by or permanently aggravated by the Veteran's service-connected spine disability.

In rendering this opinion, the examiner should address whether it is at least as likely as not that the Veteran's medication for his spine disability, including ibuprofen, caused or aggravated his gastrointestinal disorder.  If the Veteran is no longer taken any particular medication, he or she should still address whether the prior medication would have caused or permanently aggravated the Veteran's gastrointestinal disorder.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]"38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the severity and manifestations of his service-connected degenerative arthritis of the thoracolumbar spine.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's back disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report. 

He or she should also indicate whether there is any form of ankylosis and state the total duration of incapacitating episodes during the past 12 months and identify any and all associated neurologic abnormalities. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability, including additional limitation of motion, due to these factors.

Further, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the other VA examinations conducted during the appeal period.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected allergic rhinitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's allergic rhinitis under the rating criteria.  In particular, he or she should indicate whether the Veteran has polyps and whether there is a greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side. 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The AOJ should review the examination reports to ensure they are in compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures.

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

Thereafter, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



